Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 1 of 18




    EXHIBIT 1
to Notice of Removal
     Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 2 of 18
                                                                                                                                 Fulton County Superior Court
                                                                                                                                             ***EF I LED***LW
                                                                                                                                    Date: 11/20/2020 7:41 PM
                                                                                                                                   Cathelene Robinson, Clerk




               IN THE SUPERIOR COURT OF FULTON COUNTY,GEORGIA
                                  136 PRYOR STREET,ROOM C-103,ATLANTA,GEORGIA 30303
                                                                      SUMMONS
                                                                                    )Case
                                                                                    )No.:
                                                                                                    2020CV342779
             JONATHAN HART                                                          )
                                                                                    )
                                   Plaintiff,                                       )
                                                                                    )
             VS.

       EXCEL INC. D/B/A DHL SUPPLY
         CHAIN
                                  Defendant

                                                                                    )
                                                           Exel Inc. d/b/a dHL Supply Chain
TO THE ABOVE NAMED DEFENDANT(S):
                                       Corporation System, 289 S. Culver St., Lawrenceville, GA
                                                           C/0 CT
You are hereby summoned and required to file electronically with the Clerk of said Court at 30046
https://efilega.tvlerhost.net/ofsweb and serve upon plaintiffs attorney, whose name and address is:
               Ian E. Smith / BARRETT & FARAHANY
               1100 Peachtree St. SE, Suite 500
               Atlanta, GA 30309 (404)214-0120
An answer to the complaint which is herewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service; unless proof of service of this complaint is not filed
within five (5) business days of such service. Then time to answer shall not commence until such proof
of service has been filed. IF YOU FAIL TO DO SO,JUDGMENT BY DEFAULT WILL BE TAKEN AGAINST YOU
FOR THE RELIEF DEMANDED IN THE COMPLAINT.

This         11/20/2020                             day of                               ,20

                                                                                     Hono ble Ca,thelene "Tina" Robinson
                                                                                     Cler      e 'or C
                                                                                     By
                                                                                                   Dep ty Clerk


To defendant upon whom this petition is served:
This.copy of complaint and summons was served upon you                                                                     ,20


                                                                                                             Deputy Sherriff

Instructions: Attach addendum sheet for additional parties if needed, make notation on this sheet If addendum Is used
     Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 3 of 18
                                                                        Fulton County Superior Court
                                                                                    ***EFILED***LW
                                                                           Date: 11/20/2020 7:41 PM
                                                                          Cathelene Robinson, Clerk




                  IN THE SUPERIOR COURT OF FULTON COUNTY
                              STATE OF GEORGIA

JONATHAN HART,
                                                   Civil Action No. 2020CV342779
     Plaintiff,

V.
                                                   JURY TRIAL DEMANDED
EXEL INC. d/b/a DHL SUPPLY
CHAIN,

     Defendant.


                         COMPLAINT FOR DAMAGE

        COMES NOW, Plaintiff Jonathan Hart ("Plaintiff), by and through

undersigned counsel, and files his Complaint for Damages against Defendant Exel

Inc. d/b/a DHL Supply Chain ("Defendant" or "DHL"), and shows the Court as

follows:

                          NATURE OF COMPLAINT

                                         1.

        Plaintiff brings this action to recover damages for Defendant's unlawful

retaliation against him in violation of Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. § 1981 ("Section 1981") and Title VII of the Civil Rights Act of 1964,

as amended,42 U.S.C. § 2000e ("Title VII").
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 4 of 18




                          JURISDICTION AND VENUE

                                           2.

      Defendant conducts business in Fulton County. Defendant is subject to

specific jurisdiction in this Court over the claims asserted herein. In addition, a

substantial part of the events or omissions giving rise to Plaintiffs claims occurred

in Fulton County.

                                      PARTIES

                                           3.

      Plaintiff resides in this State and is subject to the jurisdiction of this Court.

                                           4.

      Defendant Exel Inc. dib/a DHL Supply Chain operates locally at 6000

Studio Way, Union City, GA 30291. Its principal place of business is 360 Westar

Boulevard, Westerville, OH 43082.

                                           5.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent CT Corporation System, 289 S. Culver St.,

Lawrenceville, GA 30046-4805.




                                           2
   Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 5 of 18




                            FACTUAL ALLEGATIONS

                                         6.

      Plaintiff began his employment with DHL, on September 21, 2015 as a

forklift driver.

                                         7.

      Plaintiff is African American.

                                         8.

       On or about September 21, 2018, supervisor Jared Osteen, Caucasian,

allegedly witnessed Plaintiff damage a product in a way that he felt could have

been avoided.

                                         9.

       While verbally counseling Plaintiff, Osteen called Plaintiff the "n" word.

                                         10.

      Plaintiff complained to his supervisor, Carter Pair that Osteen had made a

racial epithet directed at Plaintiff.

                                         11.

       On September 27, 2018, Defendant issued Plaintiff a Corrective Action

Notice for performance and for using the incorrect function, a "Put Away" error

for his improper handling ofthe product.

                                         3
   Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 6 of 18




                                       12.

      On October 1, 2018,Plaintiff filed a charge with the Equal Employment

Opportunity Commission for race and retaliation.

                                       13.

      A co-worker overheard Osteen call Plaintiff the "n" word. In addition,

African American employees are called "boy" and told to stop "monkeying"

around.

                                       14.

      Minority employees were treated differently and in a.disrespectful manner.

Caucasians were treated more favorably than minorities.

                                       15.

      On or about March 5, 2019, Plaintiff suffered an anlde injury at work and

filed a workers' compensation claim. Plaintiff was scheduled to go to the doctor

for the work injury.

                                       15.

      Plaintiff was terminated on March 7, 2019, for violating attendance policy

530.1.    Per the Separation Notice, this policy outlines authorized and non-

authorized absences and the associates' responsibilities when he or she is absent

from work.

                                       4
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 7 of 18




                                          16.

      Defendant's Position Statement submitted to the U.S. Equal Employment

Opportunity Commission ("EEOC"), states that Plaintiff was terminated for

repeated violations of the attendance policy in March 2019. Defendant provided

Exel Policies and Procedures, DHL Workplace Harassment Policies and

Procedures but failed to provide the EEOC evidence of Plaintiffs attendance

records to confirm the repeated violations committed by Plaintiff.

                                          17.

      Plaintiff was terminated for his complaints of racial discrimination and his

filing a charge with the EEOC.

                                          18.

      Any reason given for Plaintiffs termination is pretext for unlawful

retaliation for Plaintiff engaging in protected activity.

                                          19.

      As a result of Defendant's unlawful actions, Plaintiff has suffered lost

wages, emotional distress, and other damages.




                                           5
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 8 of 18




                          CLAIMS FOR RELIEF
                               COUNT I
                  DISCRIMINATION IN VIOLATION OF 1981

                                    .    20.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         21.

      Plaintiff is a member of a protected class, i.e. he is African American and

black in color.

                                         22.

      Plaintiff's complaints of and opposition to discriminatory conduct constitute

protected activity under Section 1981.

                                         23.

      Defendant subjected Plaintiff to adverse action (to wit, termination) because

of his protected conduct. The adverse action to which Plaintiff was subjected

would dissuade a reasonable 'employee from making or supporting a charge of

discrimination.

                                         24.

      There was a causal connection between the protected conduct and the

adverse action oftermination.




                                          6
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 9 of 18




                                          25.

       As a direct and proximate result of Defendant's violations, Plaintiff has

suffered economic and non-pecuniary damages.

                                          25.

       Defendant willfully and wantonly disregarded Plaintiff's rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                          27.

       Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys' fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.

                             COUNT II
             RETALIATION IN VIOLATION OF 42 U.S.C. 1981

                                          28.

       Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          29.

       Plaintiff is African American.




                                           7
 Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 10 of 18




                                        30.

      Plaintiff had an employment agreement with Defendant within the meaning

of 42 U.S.C. § 1981, under which, inter alia, Plaintiff worked for Defendant, and

Defendant compensated Plaintifffor work.

                                        31.

      Plaintiff performed his contractual obligations.

                                        32.

      Defendant violated Plaintiff's rights under 42 U.S.C. § 1981.

                                        33.

      Plaintiff is a member of a protected class.

                                        34.

      Plaintiff's complaint and opposition to discriminatory conduct constitute

protected activity under 42 U.S:C. § 1981.

                                        35.

      Defendant subjected Plaintiff to adverse action (to wit, termination) because

of his protected conduct. The adverse action to which Plaintiff was subjected

would dissuade a reasonable employee from making or supporting a charge of

discrimination.




                                         8
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 11 of 18




                                          36.

       There was a causal connection between the protected conduct and the

adverse action oftermination.

                                          37.

       As a direct and proximate result of Defendant's violations, Plaintiff has

suffered economic and non-pecuniary damages.

                                          38.

       Defendant willfully and wantonly disregarded Plaintiff's rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                          39.

       Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys' fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.

                                     COUNT III

         TITLE VII RACE DISCRIMINATION AND RETALIATION

                                          40.

       Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.




                                           9
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 12 of 18




                                           41.

       Plaintiff is a member of a protected class, i.e. he is African American.

                                           42.

       Title VII prohibits Defendant from discriminating against Plaintiff on the

basis of race.

                                           43.

       Defendant violated Plaintiff's rights under Title VII by disciplining him for

complaining about race discrimination and, later, terminating his employment

because of his race..

                                           44.

       Defendant intentionally discriminated against Plaintiff, on the basis of

Plaintiff's race, in violation of Title VII.

                                           45.

      Defendant intentionally retaliated against Plaintiff by disciplining him and,

later, terminating him following his complaint about his supervisor's use of the n-

word and discrimination based on race at Defendant's workplace.




                                               10
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 13 of 18




                                        46.

       As a direct and proximate result of Defendant's actions and omissions,

Plaintiff has suffered damages, including lost wages, emotional distress,

humiliation and other indignities.

                                        47.

       Defendant willfully and wantonly . disregarded Plaintiffs rights, and

Defendant's actions toward Plaintiff were undertaken in bad faith.

                                        48.

       The acts and omissions of Defendant were willful, malicious and in reckless

disregard of Plaintiff federally protected rights entitling Plaintiff to punitive

damages.

                                        49.

       Defendant is liable for the damages caused by its discrimination and

retaliation against Plaintiff.


       WHEREFORE,Plaintiff prays for judgment and relief as follows:

     (a)             Compensatory damages, including general damages for mental

                     and emotional suffering caused by Defendant;




                                         11
Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 14 of 18




   (b)          Punitive damages based on Defendant's willful, malicious,

                intentional, and      deliberate    acts, including   ratification,

                condonation and approval of said acts;

   (c)          Damages for lost wages and benefits and prejudgment interest

                thereon;

   (d)          Reasonable attorneys' fees and expenses of litigation;

   (e)          Trial by jury as to all issues;

   (0           Prejudgment interest at the rate allowed by law;

   (g)          Declaratory relief to the effect that Defendant have violated

                Plaintiff's statutory rights;

   (h)          Injunctive relief of reinstatement, or front pay in lieu thereof,

                and prohibiting Defendant from further unlawful conduct of the

                type described herein; and

   (i)          All other relief to which he may be entitled.


    Respectfully submitted, this 10th day of November,2020.

                                                   BARRETT & FARAHANY

                                                   /s/Ian E. Smith
                                                   Ian E. Smith
                                                   Georgia Bar No. 661492
                                                   Attorney for Plaintiff

                                       12
  Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 15 of 18




 1100 Peachtree Street
 Suite 500
 Atlanta, GA 30309
(404)214-0120
(404)214-0125 facsimile
 iesmith@justiceatwork.com




                                   13
Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 16 of 18
Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 17 of 18
 Case 1:21-cv-00628-MLB-LTW Document 1-1 Filed 02/12/21 Page 18 of 18

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/15/2021
                                                                                                    CT Log Number 538896104
TO:         Leslie DeMarco, Paralegal
            Exel Inc.
            360 WESTAR BOULEVARD
            WESTERVILLE, OH 43082

RE:         Process Served in Georgia

FOR:        Exel Inc. (Domestic State: MA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  JONATHAN HART, PLTF. vs. EXCEL INC., ETC., DFT.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 2020CV342779
NATURE OF ACTION:                                 Employee Litigation - Wrongful Termination
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Lawrenceville, GA
DATE AND HOUR OF SERVICE:                         By Process Server on 01/15/2021 at 15:01
JURISDICTION SERVED :                             Georgia
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 01/15/2021, Expected Purge Date:
                                                  01/20/2021

                                                  Image SOP

                                                  Email Notification, Leslie DeMarco Leslie.DeMarco@dhl.com

                                                  Email Notification, Rob Whipple rob.whipple@dhl.com

                                                  Email Notification, Andrew Etter andrew.etter@dhl.com

                                                  Email Notification, Mark Smolik mark.smolik@dhl.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  289 S. Culver St.
                                                  Lawrenceville, GA 30046
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / RC
